UNITED STATES DISTRICT COURT D
FOR THE DISTRICT OF COLUMBIA JAN 2 U 2015

Clerk, U.S. District & Bankruptcy

NATHANAEL LENARD REYNOLDS, ) Courts for the Districtof Columbia
Plaintiff, 3
Va. 3 Civil Action No. 15-1782 (UNA)
JUDGE WILLIAM DRIGGERS, et (11., i
Defendants. ;
MEMORANDUM OPINION

Plaintiff brings this civil rights action against the judge and magistrate who presided over
plaintiffs criminal case in the courts Of Williamsburg County, South Carolina. Generally,
plaintiff alleges that the defendants violated rights protected under the Sixth Amendment to the
United States Constitution. He demands compensatory damages among other relief.

Judges, such as the defendants in this action, enjoy absolute immunity from liability for
damages for acts taken in their judicial capacity. See Mirales v. Waco, 502 U.S. 9 (1991)
(ﬁnding that “judicial immunity is an immunity from suit, notjust from ultimate assessment Of
damages”); Stump v. Sparkman, 435 U.S. 349, 364 (1978) (concluding that state judge was
“immune from damages liability even if his [decision] was in error”); Pierson v. Ray, 386 U.S.
547, 553-54 (1967) (“Few doctrines were more solidly established at common law than the
immunity of judges from liability for damages for acts committed within their judicial
jurisdiction, as this Court recognized when it adopted the doctrine, in Bradley v. Fisher, 13 Wall.
335, 20 L. Ed. 646 (1872).”). Accordingly, the Court will dismiss this action. An Order

consistent with this Memorandum Opinion is issued separately.

DATE: ///¥/70/¢ /M

United States District Judge